Per 
Curiam.

Mr. Clarence Lippel, with whom Mr. Arch A. Young and Mr. Carl G. Mullin were on the brief, for plaintiff in error in No. 127. Mr. Saul Praeger, with whom Mr. Joseph N. Ülman and Mr. G. Tyler Smith were, on the brief, for plaintiff in error in No. 480. Mr. Alexander Armstrong and ■ Mr. Lindsay C. Spencer appeared for defendant in error.
Affirmed with costs upon, the authority of: (1) Vigliotti v. Pennsylvania, 258 U. S. 403; (2) Forsyth v. Hammond, 166 U. S. 506, 518; Commissioners v. Bancroft, 203 U. S. 112, 118-119; St. Louis Southwestern Ry. Co. v. Arkansas, 235 U. S. 350, 362.